UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4178


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DESMOND TYVON WILSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:13-cr-00263-CCE-1)


Submitted: August 25, 2020                                        Decided: August 27, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Eric Lloyd Iverson, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Desmond Tyvon Wilson appeals from the district court judgment revoking his

supervised release and sentencing Wilson to 24 months’ imprisonment. Counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal but questioning whether the district court imposed a plainly

unreasonable sentence. Although advised of his right to file a supplemental pro se brief,

Wilson has not done so. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” Id. (internal quotation marks omitted). “When reviewing whether a

revocation sentence is plainly unreasonable, we must first determine whether it is

unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010). In

making this determination, we are guided by “the same procedural and substantive

considerations that guide our review of original sentences.” United States v. Padgett, 788

F.3d 370, 373 (4th Cir. 2015) (brackets and internal quotation marks omitted).

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United

States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (footnotes omitted). “[A] revocation

sentence is substantively reasonable if the court sufficiently states a proper basis for its

conclusion that the defendant should receive the sentence imposed.” Id. (brackets and

                                             2
internal quotation marks omitted). Our review of the record leads us to conclude that

Wilson’s 24-month sentence is within both the statutory maximum and the policy statement

range and is not unreasonable, plainly or otherwise.

       In accordance with Anders, we have reviewed the entire record in this case and

found no meritorious issues for appeal. We therefore affirm the revocation judgment. This

court requires that counsel inform Wilson, in writing, of the right to petition the Supreme

Court of the United States for further review. If Wilson requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Wilson. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            3